Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains references to standards ATEX and IECEx and requirements for EX Zone 1.  The claim scope is uncertain because these standards cannot be used to properly identify the scope of the claims.  The standards do not identify the scope of the claim and are not required to maintain consistent in the future.  The scope of the claim must be limited to what the inventor currently possesses.  As the standards may change, the identification is indefinite.
Claims 2-20 are dependent on claim 1 and thus similarly indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dodds et al. (US 2002/0139555) in view of Belik (US 2005/0047884).
CLAIM 1:  Dodds discloses an enclosure (2), the enclosure comprising a housing (4) with an opening in the housing (Fig. 1); a panel (6) removably attached to the housing, with the panel covering the opening and overlapping a portion of the housing around a perimeter of the opening when the 
Dodds fails to disclose a system for conducting subterranean operations comprising: a robotic system comprising a robot and an enclosure, the robotic system configured to be ATEX certified or IECEx certified according to EX Zone 1 requirements.
Belik discloses a system for conducting subterranean operations such as moving a roughneck.
Belik discloses a robotic system (the roughneck) and an enclosure (50) that contains the electronics associated (paragraph 0021).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the enclosure of Dodds to be used in the system of Belik as described in the claim as a substitution of one known enclosure for another as both are taught to house electronics.
It further would be obvious to one of ordinary skill in the art to meet the relevant requirements and certifications of the relevant standards as a matter of general engineering knowledge and following the relevant guidelines.
CLAIM 2:  The panel mounting bracket is attached to the panel and the housing mounting bracket is attached to the housing (see Dodds Fig. 1).
CLAIM 3:  The one or more hinges further comprise a gap between the arm and the panel mounting bracket, and wherein the gap allows limited rotation between the arm and the panel (see Dodds Fig. 15, 16).
CLAIM 4:
CLAIM 5:  A pair of first extensions at an end of the curved portion straddle at least a portion of the panel mounting bracket (see Fig. 16).
CLAIM 6:  A hole extends through the portion of the panel mounting bracket, and a hole extends through each one of the first extensions, and wherein a shaft (pin 216) is inserted through the hole of each of the first extensions and through the hole of the panel mounting bracket to rotationally attach the first extensions to the panel mounting bracket (see Fig. 16).
CLAIM 7:  The first extensions are rectangularly shaped, and each one of the first extensions is spaced away from a shoulder of the panel mounting bracket to form a gap, and wherein the gap allows limited rotation of the arm relative to the panel mounting bracket (see Figs. 15, 16).
CLAIM 8:  Each end of the shaft has an internally threaded blind hole formed therein, and a fastener is screwed into each one of the blind holes to secure the shaft within the first extensions and the portion of the panel mounting bracket (see paragraph 0048, “screwdriver” for threads and Fig. 16 showing blind holes in 212).
CLAIM 9:  A pair of second extensions at an end of the lateral portion straddle at least a portion of the housing mounting bracket (see Figs. 15, 16).
CLAIM 10:  A hole extends through the portion of the housing mounting bracket, and a hole extends through each one of the second extensions, and wherein a shaft (pin 216) is inserted through the hole of each of the second extensions and through the hole of the housing mounting bracket to rotationally attach the second extensions to the housing mounting bracket (see Figs. 15, 16).
CLAIM 11:  The second extensions are rounded allowing free rotation of the arm relative to the housing mounting bracket until the lateral portion of the arm engages the housing (see Fig. 16).
CLAIM 12:
CLAIM 13:  The one or more hinges are adjustable by adjusting the panel mounting bracket in one of a first direction or a second direction with the first direction being opposite to the second direction (see Fig. 16 showing the hinges connected to the bracket and thus moving the bracket moves the hinges).
CLAIM 14:  Dodds teaches using an insert is disposed within a recess with a gap between sides of the insert and walls of the recess to allow for adjustments in one of the first direction or the second direction (see Fig. 3).
It would have been obvious to one of ordinary skill in the art to use the insert with the mounting bracket as Dodds teaches the insert to adjust in other areas and the goal of securing a proper fit would be the desired effect in each area.
CLAIM 15:  An adjustment fastener is inserted through a hole in one of the walls of the recess and screwed into one of the sides of the insert, and wherein rotating the adjustment fastener counterclockwise moves the insert in the first direction within the recess and rotating the adjustment fastener clockwise moves the insert in the second direction within the recess (see Fig. 3, paragraph 0038).
CLAIM 16:  At least one set fastener is threaded through the one of the walls of the recess and engages the one of the sides of the insert, wherein the engagement with the one of the sides locks the insert in the recess (see Fig. 3, paragraph 0038).
CLAIM 17:
CLAIM 18:  The arm comprises a curved portion and a lateral portion, wherein a pair of second extensions at an end of the lateral portion straddle at least a portion of the housing mounting bracket (see Figs. 15 and 16).
CLAIM 19:  Each one of the second extensions have a threaded hole therethrough, with the housing mounting bracket having blind holes in opposite sides, wherein a threaded fastener is installed in each of the threaded holes and a protrusion on an end of the threaded fastener extends into one of the blind holes in the housing mounting bracket, and wherein the protrusions rotationally attach the lateral portion of the arm to the housing mounting bracket (see Figs. 15, 16; paragraph 0048 and discussion above).
CLAIM 20:  Rotating the threaded fasteners in opposite directions at the same time, the housing mounting bracket is adjusted in one of third and fourth directions by nature of screws.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679